EXHIBIT THE HERSHEY COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in thousands of dollars except for ratios) (Unaudited) For the Six Months Ended June 29, 2008 July 1, 2007 Earnings: Income before income taxes $ 168,535 $ 145,425 Add (deduct): Interest on indebtedness 51,943 58,860 Portion of rents representative of the interest factor (a) 4,458 4,096 Amortization of debt expense 426 390 Amortization of capitalized interest 830 1,343 Adjustment to exclude minority interest and income from equity investee (1,895 ) (265 ) Earnings as adjusted $ 224,297 $ 209,849 Fixed Charges: Interest on indebtedness $ 51,943 $ 58,860 Portion of rents representative of the interest factor (a) 4,458 4,096 Amortization of debt expense 426 390 Capitalized interest 2,900 65 Total fixed charges $ 59,727 $ 63,411 Ratio of earnings to fixed charges 3.76 3.31 NOTE: (a) Portion of rents representative of the interest factor consists of one-third of rental expense for operating leases.
